 

EXHIBIT 10.26

FIRST AMENDED AND RESTATED

TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING

THROUGHPUT AGREEMENT

(CHEYENNE)

This First Amended and Restated Tankage, Loading Rack and Crude Oil Receiving
Throughput Agreement (this “Agreement”) is dated as of January 11, 2012 to be
effective as of the Effective Time (as defined below), by and between Frontier
Refining LLC, a Delaware limited liability company (“Frontier Cheyenne”), and
Cheyenne Logistics LLC, a Delaware limited liability company (“Cheyenne
Logistics”). Each of Frontier Cheyenne and Cheyenne Logistics are individually
referred to herein as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, pursuant to that certain LLC Interest Purchase Agreement dated
effective as of November 1, 2011 (the “Purchase Agreement”) by and among
HollyFrontier Corporation, a Delaware corporation (“HollyFrontier”), Frontier El
Dorado Refining LLC, a Delaware limited liability company, Frontier Cheyenne,
Holly Energy Partners – Operating, L.P., a Delaware limited partnership
(“Purchaser”), and Holly Energy Partners, L.P., a Delaware limited partnership,
Purchaser acquired all of the limited liability company interests in Cheyenne
Logistics and became the sole member thereof (the “Sale”);

WHEREAS, prior to the Sale, Cheyenne Logistics acquired certain crude oil
receiving, storage tank and loading rack assets located at Frontier Cheyenne’s
refinery in Cheyenne, Wyoming (the “Refinery”);

WHEREAS, in connection with the closing of the transactions contemplated under
the Purchase Agreement, Frontier Cheyenne and Cheyenne Logistics entered into
that certain Tankage, Loading Rack and Crude Oil Receiving Throughput Agreement
dated as of November 9, 2011 to be effective as of the Effective Time (the
“Original Cheyenne Throughput Agreement”); and

WHEREAS, Frontier Cheyenne and Cheyenne Logistics desire to amend the Original
Cheyenne Throughput Agreement to clarify the application of the Loading Rack
Tariff as provided herein.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:

Section 1. Definitions

Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth below.

“Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 



--------------------------------------------------------------------------------

elected directors, managers or persons performing similar functions, the
ownership of or power to vote, directly or indirectly, voting securities or the
equivalent representing 50% or more of the power to vote in the election of
directors, managers or persons performing similar functions, (ii) ownership of
50% or more of the equity or equivalent interest in any person and (iii) the
ability to direct the business and affairs of any person by acting as a general
partner, manager or otherwise. Notwithstanding the foregoing, no HollyFrontier
Entity will be considered an Affiliate of an HEP Entity, and no HEP Entity will
be considered an Affiliate of a HollyFrontier Entity.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between Frontier Cheyenne, on the one hand, and Cheyenne
Logistics, on the other hand, arising out of or relating to this Agreement or
the alleged breach hereof, or in any way relating to the subject matter of this
Agreement regardless of whether (a) allegedly extra-contractual in nature,
(b) sounding in contract, tort or otherwise, (c) provided for by Applicable Law
or otherwise or (d) seeking damages or any other relief, whether at law, in
equity or otherwise.

“Assumed OPEX” means the amount set forth on Schedule IV attached hereto.

“bpd” means barrels per day.

“Cheyenne Assets” has the meaning given to such term in the Purchase Agreement.

“Cheyenne Logistics” has the meaning set forth in the preamble to this
Agreement.

“Cheyenne Logistics Payment Obligations” has the meaning set forth in
Section 15(a).

“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.

“Claimant” has the meaning set forth in Section 13(e).

“Closing Date” has the meaning for such term in the Purchase Agreement.

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

2



--------------------------------------------------------------------------------

“Contract Quarter” means a three-month period that commences on
January 1, April 1, July 1, or October 1 and ends on
March 31, June 30, September 30, or December 31, respectively.

“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Crude Oil” means the direct liquid product of oil wells, oil processing plants,
the indirect liquid petroleum products of oil or gas wells, oil sands or a
mixture of such products, but does not include natural gas liquids or Refined
Products.

“Crude Oil Receiving Assets” means the pipelines set forth on Exhibit B attached
hereto.

“Crude Oil Receiving Base Tariff” means the amount set forth under such term on
Schedule I attached hereto.

“Crude Oil Receiving Incentive Tariff” means the amount set forth under such
term on Schedule I attached hereto.

“Crude Oil Receiving Incentive Tariff Threshold” means 50,600 pbd of Crude Oil,
in the aggregate, on average for each month.

“Deficiency Notice” has the meaning set forth in Section 9(a).

“Deficiency Payment” has the meaning set forth in Section 9(a).

“Disputed Deficiency Notice” has the meaning set forth in Section 9(a).

“Disputed Deficiency Payment” has the meaning set forth in Section 9(a).

“DRA” has the meaning set forth in Section 2(f).

“Effective Time” means 12:01 a.m., Dallas, Texas time, on November 1, 2011.

“Environmental Law” shall have the meaning given such term in the Omnibus
Agreement.

“Environmental Permits” has the meaning set forth in Section 2(q).

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

3



--------------------------------------------------------------------------------

prevent or overcome. Notwithstanding anything in this Agreement to the contrary,
inability of a Party to make payments when due, be profitable or to secure
funds, arrange bank loans or other financing, obtain credit or have adequate
capacity or production (other than for reasons of Force Majeure) shall not be
regarded as events of Force Majeure.

“Force Majeure Notice” has the meaning set forth in Section 4(c).

“Frontier Cheyenne” has the meaning set forth in the preamble to this Agreement.

“Frontier Cheyenne Payment Obligations” has the meaning set forth in
Section 14(a).

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“HEP Entities” means Holly Logistic Services, L.L.C., HEP Logistics Holdings,
L.P. and the Partnership and its direct and indirect subsidiaries.

“HollyFrontier” has the meaning set forth in the recitals.

“HollyFrontier Entities” means HollyFrontier and its direct and indirect
subsidiaries other than the HEP Entities.

“Heavy Products” means fuel oil, asphalt, coker feed, vacuum tower bottoms,
atmospheric tower bottoms, pitch, or roofing flux.

“Intermediate Products” means non-finished intermediate products, including, but
not limited to, high sulfur diesel fuel for DHT feed, jet fuel, naphtha for
reformer feed, gas oil or LEF for FCC feed, reformate, light straight run,
hydrogen, fuel gas, and sour fuel gas.

“Loading Rack” means the refined products truck loading rack and the two
(2) propane loading spots located at the Refinery and more specifically
described in Exhibit A attached hereto.

“Loading Rack Tariff” means the amount set forth on Schedule III attached
hereto.

“LPG Products” means propane, refinery grade propylene, normal butane, and
isobutane.

“Minimum Crude Oil Receiving Facility Revenue Commitment” has the meaning set
forth in Section 2(a)(i).

“Minimum Crude Receiving Throughput” means 46,000 bpd of Crude Oil received by
pipeline, truck and rail in the aggregate, on average for each Contract Quarter.

“Minimum Loading Rack Revenue Commitment” has the meaning set forth in
Section 2(c)(i).

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

4



--------------------------------------------------------------------------------

“Minimum Loading Rack Throughput” means 41,000 bpd of Products, in the
aggregate, on average for each Contract Quarter.

“Minimum Tankage Revenue Commitment” has the meaning set forth in
Section 2(b)(i).

“Minimum Tankage Throughput” means 41,000 bpd of Products, in the aggregate, on
average for each Contract Quarter.

“Omnibus Agreement” means the Sixth Amended and Restated Omnibus Agreement,
dated as of November 9, 2011 to be effective as of November 1, 2011, by and
among HollyFrontier, the Partnership and certain of their respective
subsidiaries, as the same may be amended hereafter, from time-to-time.

“Operating Partnership” means Holly Energy Partners-Operating, L.P., a Delaware
limited partnership.

“OPEX Recovery Amount” means an amount equal to (a) the difference between the
percentage increase in PPI for a given year minus seven percent (7%) multiplied
by (b) the then-current Assumed OPEX.

“Original Cheyenne Throughput Agreement” has the meaning set forth in the
recitals.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.

“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.

“PPI” has the meaning set forth in Section 2(a)(ii).

“Prime Rate” means the prime rate per annum announced by Union Bank, N.A., or if
Union Bank, N.A. no longer announces a prime rate for any reason, the prime rate
per annum announced by the largest U.S. bank measured by deposits from time to
time as its base rate on corporate loans, automatically fluctuating upward or
downward with each announcement of such prime rate.

“Products” means Refined Products, LPG Products, Intermediate Products and Heavy
Products.

“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with
(a) the standards generally followed by the United States pipeline and
terminalling industries or (b) such higher standards as may be applied or
followed by Frontier Cheyenne and its Affiliates in the performance of similar
tasks or projects, or by Cheyenne Logistics and its Affiliates in the
performance of similar tasks or projects.

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

5



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

“RCRA Order” means the administrative order to which the Refinery is subject
issued by the Wyoming Department of Environmental Quality under the Wyoming
Environmental Quality Act.

“Refined Products” means gasoline, kerosene, ethanol and diesel fuel.

“Refinery” has the meaning set forth in the recitals.

“Refund” has the meaning set forth in Section 9(c).

“Respondent” has the meaning set forth in Section 13(e).

“Tankage” means the tanks set forth on Exhibit C attached hereto; provided,
however, that such term shall include tank 108 following conveyance of such tank
as provided in Section 9.2 of the Purchase Agreement.

“Tankage Base Tariff” means the amount set forth on Schedule II attached hereto.

“Tankage Incentive Tariff” means the amount set forth on Schedule II attached
hereto.

“Tankage Incentive Tariff Threshold” means 45,100 bpd of Products, in the
aggregate, on average for each Contract Quarter.

“Term” has the meaning set forth in Section 6.

Section 2. Agreement to Use Services Relating to Crude Oil Receiving Assets,
Tankage and Loading Rack.

The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth revenues to Cheyenne Logistics to be paid by
Frontier Cheyenne and requires Cheyenne Logistics to provide certain
transportation, storage, loading and crude oil receiving services to Frontier
Cheyenne. The principal objective of Cheyenne Logistics is for Frontier Cheyenne
to meet or exceed its obligations with respect to the Minimum Crude Oil
Receiving Facility Revenue Commitment, to meet or exceed its obligations with
respect to the Minimum Tankage Revenue Commitment, and to meet or exceed its
obligations with respect to the Minimum Loading Rack Revenue Commitment. The
principal objective of Frontier Cheyenne is for Cheyenne Logistics to provide
services to Frontier Cheyenne in a manner that enables Frontier Cheyenne to
operate the Refinery.

(a) Minimum Crude Oil Receiving Facility Revenue Commitment. During the Term and
subject to the terms and conditions of this Agreement, Frontier Cheyenne agrees
as follows:

(i) Subject to Section 4, Frontier Cheyenne shall pay Cheyenne Logistics
throughput fees associated with the Crude Oil Receiving Assets that will satisfy
the Minimum Crude Oil Receiving Facility Revenue Commitment in exchange for
Cheyenne Logistics providing Frontier Cheyenne a minimum of 46,000 barrels per
day of aggregate

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

6



--------------------------------------------------------------------------------

capacity with respect to Crude Oil received by the Refinery using the Crude Oil
Receiving Assets as measured as set forth in Section 2(a)(ii) below. The
“Minimum Crude Oil Receiving Facility Revenue Commitment” shall be an amount of
revenue to Cheyenne Logistics for each Contract Quarter determined by
multiplying the Minimum Crude Receiving Throughput by the Crude Oil Receiving
Base Tariff as such Crude Oil Receiving Base Tariff may be revised pursuant to
Section 2(a)(iii) or Section 2(m). Notwithstanding the foregoing, in the event
that the Closing Date is any date other than the first day of a Contract
Quarter, then the Minimum Crude Oil Receiving Facility Revenue Commitment for
the initial Contract Quarter shall be prorated based upon the number of days
actually in such contract quarter and the initial Contract Quarter.

(ii) Crude Oil throughput shall be determined by the total shipments of Crude
Oil by pipeline, truck and rail received by the Refinery. Frontier Cheyenne will
pay the Crude Oil Receiving Base Tariff for each throughput barrel up to and
including the Crude Oil Receiving Incentive Tariff Threshold. If the average
throughput for any Contract Quarter exceeds the Crude Oil Receiving Incentive
Tariff Threshold attributable to such Contract Quarter then, for each throughput
barrel in excess of the Crude Oil Receiving Incentive Tariff Threshold, Frontier
Cheyenne shall pay Cheyenne Logistics throughput fees in the amount of the Crude
Oil Receiving Incentive Tariff as such amount may be revised pursuant to
Section 2(a)(iii) or Section 2(m).

(iii) The Crude Oil Receiving Base Tariff and Crude Oil Receiving Incentive
Tariff shall be adjusted on July 1 of each calendar year commencing on July 1,
2012, by an amount equal to the upper change in the annual change rounded to
four decimal places of the Producers Price Index-Commodities-Finished Goods,
(PPI), et al. (“PPI”), produced by the U.S. Department of Labor, Bureaus of
Labor Statistics; provided that neither the Crude Oil Receiving Base Tariff nor
the Crude Oil Receiving Incentive Tariff shall ever be increased by more than 3%
for any such calendar year. The series ID is WPUSOP3000 as of June 1, 2011 –
located at http://www.bls.gov/data/. The change factor shall be calculated as
follows: annual PPI index (most current year) less annual PPI index (most
current year minus 1) divided by annual PPI index (most current year minus 1).
An example for year 2009 change is: [PPI (2008) – PPI (2007)] / PPI (2007) or
(177.1 – 166.6) / 166.6 or .063 or 6.3%. If the PPI index change is negative in
a given year then there will be no change in the Crude Oil Receiving Base Tariff
or Crude Oil Receiving Incentive Tariff. If the above index is no longer
published, then Frontier Cheyenne and Cheyenne Logistics shall negotiate in good
faith to agree on a new index that gives comparable protection against
inflation, and the same method of adjustment for increases in the new index
shall be used to calculate increases in the Crude Oil Receiving Base Tariff and
Crude Oil Receiving Incentive Tariff. If Frontier Cheyenne and Cheyenne
Logistics are unable to agree, a new index will be determined by binding
arbitration in accordance with Section 13(e), and the same method of adjustment
for increases in the new index shall be used to calculate increases in the Crude
Oil Receiving Base Tariff and Crude Oil Receiving Incentive Tariff. To evidence
the Parties’ agreement to each adjusted Crude Oil Receiving Base Tariff and
Crude Oil Receiving Incentive Tariff, the Parties shall execute an amended,
modified, revised or updated Schedule I and attach it to this Agreement. Such
amended, modified, revised or updated Schedule I shall be sequentially numbered
(e.g. Schedule I-1, Schedule I-2, etc.), dated and appended as an additional
schedule to this Agreement and shall replace the prior version of Schedule I in
its entirety after its date of effectiveness.

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

7



--------------------------------------------------------------------------------

(iv) If Frontier Cheyenne is unable to receive using the Crude Oil Receiving
Assets the volumes of Crude Oil required to meet the Minimum Crude Oil Receiving
Facility Revenue Commitment as a result of Cheyenne Logistics’ operational
difficulties, prorationing, or the inability to provide sufficient capacity for
the Minimum Crude Receiving Throughput, then the Minimum Crude Oil Receiving
Facility Revenue Commitment applicable to the Contract Quarter during which
Frontier Cheyenne is unable to receive using the Crude Oil Receiving Assets such
volumes of Crude Oil will be reduced by an amount equal to: (A) the volume of
Crude Oil that Frontier Cheyenne was unable to receive using the Crude Oil
Receiving Assets (but not to exceed the Minimum Crude Receiving Throughput), as
a result of Cheyenne Logistics’ operational difficulties, prorationing or
inability to provide sufficient capacity on the Crude Oil Receiving Assets to
achieve the Minimum Crude Receiving Throughput, multiplied by (B) the Crude Oil
Receiving Base Tariff. This Section 2(a)(iv) shall not apply in the event
Cheyenne Logistics gives notice of a Force Majeure event in accordance with
Section 4, in which case the Minimum Crude Oil Receiving Facility Revenue
Commitment shall be suspended in accordance with and as provided in Section 4.

(b) Minimum Tankage Revenue Commitment; Tankage Tariffs. During the Term and
subject to the terms and conditions of this Agreement, Frontier Cheyenne agrees
as follows:

(i) Subject to Section 4, Frontier Cheyenne shall pay Cheyenne Logistics
throughput fees associated with the Tankage that will satisfy the Minimum
Tankage Revenue Commitment in exchange for Cheyenne Logistics providing Frontier
Cheyenne a minimum of 41,000 bpd barrels of aggregate capacity in the Tankage.
The “Minimum Tankage Revenue Commitment” shall be an amount of revenue to
Cheyenne Logistics for each Contract Quarter determined by multiplying the
Minimum Tankage Throughput by the Tankage Base Tariff as such Tankage Base
Tariff may be revised pursuant to Section 2(b)(iii), Section 2(m), and
Section 2(n). Notwithstanding the foregoing, in the event that the Closing Date
is any date other than the first day of a Contract Quarter, then the Minimum
Tankage Revenue Commitment for the initial Contract Quarter shall be prorated
based upon the number of days actually in such Contract Quarter and the initial
Contract Quarter. Subject to (i) any Applicable Law and (ii) technical
specifications of the Tankage, Frontier Cheyenne may request that Cheyenne
Logistics change the service of any of the Tankage from storage of one Product
to storage of a different Product. If Cheyenne Logistics agrees to such request,
Frontier Cheyenne shall indemnify and hold Cheyenne Logistics harmless from and
against all costs and expenses associated with any such changing of service
including but not limited to costs of complying with any Applicable Law
affecting such change of service.

(ii) Tankage throughput shall be determined by the sum of Products shipped by
the Refinery but not including shipments of coke and sulfur. For the avoidance
of doubt, no Tankage throughput fees shall be paid for movements of Products
within the Refinery. Frontier Cheyenne shall pay the Tankage Base Tariff for
each throughput barrel up to and including the Tankage Incentive Tariff
Threshold. If the average

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

8



--------------------------------------------------------------------------------

throughput for any Contract Quarter exceeds the Tankage Incentive Tariff
Threshold attributable to such Contract Quarter then, for each throughput barrel
in excess of the Tankage Incentive Tariff Threshold, Frontier Cheyenne shall pay
Cheyenne Logistics throughput fees in the amount of the Tankage Incentive Tariff
as such amount may be revised pursuant to Section 2(b)(iii) or Section 2(m).

(iii) The Tankage Base Tariff and Tankage Incentive Tariff shall each be
adjusted on July 1 of each calendar year commencing on July 1, 2012, by an
amount equal to the upper change in the annual change rounded to four decimal
places of the PPI following the same procedure as set forth in Section 2(a)(iii)
above (including the provisions regarding binding arbitration); provided that
the Tankage Base Tariff and Tankage Incentive Tariff shall never be increased by
more than 3% for any such calendar year. To evidence the Parties’ agreement to
each adjusted Tankage Base Tariff and Tankage Incentive Tariff, the Parties
shall execute an amended, modified, revised or updated Schedule II and attach it
to this Agreement. Such amended, modified, revised or updated Schedule II shall
be sequentially numbered (e.g. Schedule II-1, Schedule II-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Schedule II in its entirety after its date of effectiveness.

(iv) If Frontier Cheyenne is unable to deliver to the Tankage the volumes of
Refined Products required to meet the Minimum Tankage Revenue Commitment as a
result of Cheyenne Logistics’ operational difficulties, prorationing or the
inability to provide sufficient capacity, then the Minimum Tankage Revenue
Commitment applicable to the Contract Quarter during which Frontier Cheyenne is
unable to deliver such volumes of Refined Products will be reduced by an amount
equal to: (A) the volume of Refined Products that Frontier Cheyenne was unable
to deliver to the Tankage (but not to exceed the Minimum Tankage Throughput), as
a result of Cheyenne Logistics’ operational difficulties, prorationing or
inability to provide sufficient capacity to achieve the Minimum Tankage
Throughput, multiplied by (B) the Tankage Base Tariff. This Section 2(b)(iv)
shall not apply in the event Cheyenne Logistics gives notice of a Force Majeure
event in accordance with Section 4, in which case the Minimum Tankage Revenue
Commitment shall be suspended in accordance with and as provided in Section 4.

(c) Minimum Loading Rack Revenue Commitment.

(i) Subject to Section 4, Frontier Cheyenne shall pay Cheyenne Logistics
throughput fees associated with the Loading Racks that will satisfy the Minimum
Loading Rack Revenue Commitment in exchange for Cheyenne Logistics providing
Frontier Cheyenne a minimum of 41,000 barrels per day of aggregate capacity at
the Loading Racks. The “Minimum Loading Rack Revenue Commitment” shall be an
amount of revenue to Cheyenne Logistics for each Contract Quarter determined by
multiplying the Minimum Loading Rack Throughput by the Loading Rack Tariff as
such Loading Rack Tariff may be revised pursuant to Section 2(c)(ii) or
Section 2(m). Frontier Cheyenne will pay Cheyenne Logistics the Loading Rack
Tariff for (A) all quantities of Products and Crude Oil shipped out of the
Refinery by pipeline or asphalt loading racks, and (B) all quantities of
Products, Crude Oil and any other materials (such

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

9



--------------------------------------------------------------------------------

as coke and sulfur) loaded at the Loading Racks or the weight scales.
Notwithstanding the foregoing, in the event that the Closing Date is any date
other than the first day of a Contract Quarter, then the Minimum Loading Rack
Revenue Commitment for the initial Contract Quarter shall be prorated based upon
the number of days actually in such contract quarter and the initial Contract
Quarter.

(ii) The Loading Rack Tariff shall be adjusted on July 1 of each calendar year
commencing on July 1, 2012, by an amount equal to the upper change in the annual
change rounded to four decimal places of the PPI following the same procedure as
set forth in Section 2(a)(iii) above (including the provisions regarding binding
arbitration); provided that the Loading Rack Tariff shall never be increased by
more than 3% for any such calendar year. To evidence the Parties’ agreement to
each adjusted Loading Rack Tariff, the Parties shall execute an amended,
modified, revised or updated Schedule III and attach it to this Agreement. Such
amended, modified, revised or updated Schedule III shall be sequentially
numbered (e.g. Schedule III-1, Schedule III-2, etc.), dated and appended as an
additional schedule to this Agreement and shall replace the prior version of
Schedule III in its entirety after its date of effectiveness.

(iii) If Frontier Cheyenne is unable to load at the Loading Rack the volumes of
Products, in the aggregate, required to meet the Minimum Loading Rack Revenue
Commitment as a result of Cheyenne Logistics’ operational difficulties,
prorationing or the inability to provide sufficient capacity, then the Minimum
Loading Rack Revenue Commitment applicable to the Contract Quarter during which
Frontier Cheyenne is unable to load such volumes of Products will be reduced for
such period of time by an amount equal to: (A) the volume of Products, in the
aggregate, that Frontier Cheyenne was unable to load at the Loading Rack (but
not to exceed the Minimum Loading Rack Throughput), as a result of Cheyenne
Logistics’ operational difficulties, prorationing or inability to provide
sufficient capacity to achieve the Minimum Loading Rack Throughput, multiplied
by (B) the Loading Rack Tariff. This Section 2(c)(iii) shall not apply in the
event Cheyenne Logistics gives notice of a Force Majeure event in accordance
with Section 4, in which case the Minimum Loading Rack Revenue Commitment shall
be suspended in accordance with and as provided in Section 4.

(d) Volumetric Gains and Losses. Frontier Cheyenne shall, during the Term,
(i) absorb all volumetric gains in the Crude Oil Receiving Assets, and (ii) be
responsible for all volumetric losses in the Crude Oil Receiving Assets up to a
maximum of 0.5%. Cheyenne Logistics shall be responsible for all volumetric
losses in excess of 0.5% in the Crude Oil Receiving Assets during the Term.

(e) Obligations of Cheyenne Logistics. During the Term and subject to the terms
and conditions of this Agreement, including Section 13(b), Cheyenne Logistics
agrees to: (A) own or lease, operate and maintain the Tankage, Loading Racks and
Crude Oil Receiving Assets and all related assets necessary to handle the Crude
Oil and Products from Frontier Cheyenne; (B) provide the services required under
this Agreement and perform all operations relating the Tankage, Loading Racks
and Crude Oil Receiving Assets including, but not limited to, tank gauging, tank
maintenance, tank dike maintenance, loading trucks, interaction with third party
pipelines, and customer interface for access agreements; and (C) maintain
adequate property and

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

10



--------------------------------------------------------------------------------

liability insurance covering the Tankage, Loading Racks and Crude Oil Receiving
Assets and any related assets owned by Cheyenne Logistics and necessary for the
operation of the Tankage, Loading Racks and Crude Oil Receiving Assets.
Notwithstanding the foregoing, subject to Section 13(b) of this Agreement and
applicable provisions of the Omnibus Agreement, Cheyenne Logistics is free to
sell any of its assets, including assets that provide services under this
Agreement, and Frontier Cheyenne is free to merge with another entity and to
sell all of its assets or equity to another entity at any time.

(f) Drag Reducing Agents and Additives. If Cheyenne Logistics determines that
adding drag reducing agents (“DRA”) to the Products is reasonably required to
move Refined Products in the quantities necessary to meet Frontier Cheyenne’s
schedule or as may be otherwise be required to safely move such quantities of
Products or that additives should be used in the operation of the Crude Oil
Receiving Assets, Cheyenne Logistics shall provide Frontier Cheyenne with an
analysis of the proposed cost and benefits thereof. In the event that Frontier
Cheyenne agrees to use such additives as proposed by Cheyenne Logistics,
Frontier Cheyenne shall reimburse Cheyenne Logistics for the costs of adding any
additives.

(g) Chemical Treatments. If Cheyenne Logistics reasonably determines that
additives or chemicals must be added to any of the Crude Oil Receiving Assets to
prevent or control internal corrosion, then Frontier Cheyenne shall reimburse
Cheyenne Logistics for the direct cost of the chemical and associated injection
equipment.

(h) Change in Pipeline Direction; Product Service or Origination and
Destination. Without Frontier Cheyenne’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), Cheyenne Logistics
shall not (i) reverse the direction of any of the pipelines that constitute part
of the Crude Oil Receiving Assets; (ii) change, alter or modify the product
service of any of the pipelines that constitute part of the Crude Oil Receiving
Assets; or (iii) change, alter or modify the origination or destination of any
of the pipelines that constitute part of the Crude Oil Receiving Assets;
provided, however, that Cheyenne Logistics may take any necessary emergency
action to prevent or remedy a release of Products from any of the pipelines that
constitute part of the Crude Oil Receiving Assets without obtaining the consent
required by this Section 2(l). Frontier Cheyenne may request that Cheyenne
Logistics reverse the direction of any of the pipelines that constitute part of
the Crude Oil Receiving Assets and upon granting such request, Frontier Cheyenne
agrees to (i) reimburse Cheyenne Logistics for the additional costs and expenses
incurred by Cheyenne Logistics as a result of such change in direction (both to
reverse and re-reverse); (ii) reimburse Cheyenne Logistics for all costs arising
out of Cheyenne Logistics’ inability to perform under any transportation service
contract due to the reversal of the direction of the pipelines that constitute
part of the Crude Oil Receiving Assets; and (iii) pay the Crude Oil Receiving
Base Tariff set forth on Schedule I, as it may be amended from time-to-time in
accordance with this Agreement, for any such flow reversal.

(i) Notification of Utilization. Upon request by Cheyenne Logistics, Frontier
Cheyenne will provide to Cheyenne Logistics written notification of Frontier
Cheyenne’s reasonable good faith estimate of their anticipated future
utilization of Tankage, Loading Racks and Crude Oil Receiving Assets as soon as
reasonably practicable after receiving such request.

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

11



--------------------------------------------------------------------------------

(j) Scheduling and Accepting Movement. Cheyenne Logistics will use its
reasonable commercial efforts to schedule movement and accept movements of Crude
Oil and Products in a manner that is consistent with the historical dealings
between the Parties, as such dealings may change from time to time.

(k) Taxes. Frontier Cheyenne will pay all taxes, import duties, license fees and
other charges by any Governmental Authority levied on or with respect to the
Crude Oil and Products handled by Frontier Cheyenne for transportation, storage
or loading by Cheyenne Logistics. Should any Party be required to pay or collect
any taxes, duties, charges and or assessments pursuant to any Applicable Law or
authority now in effect or hereafter to become effective which are payable by
the any other Party pursuant to this Section 2(k) the proper Party shall
promptly reimburse the other Party therefor.

(l) Timing of Payments. Frontier Cheyenne will make payments to Cheyenne
Logistics by electronic payment with immediately available funds on a monthly
basis during the Term with respect to services rendered or reimbursable costs or
expenses incurred by Cheyenne Logistics under this Agreement in the prior month.
Payments not received by Cheyenne Logistics on or prior to the applicable
payment date will accrue interest at the Prime Rate from the applicable payment
date until paid.

(m) Increases in Tariff Rates as a Result of Changes in Applicable Law.

(i) If new Applicable Laws are enacted that require Cheyenne Logistics to make
capital expenditures with respect to the Tankage, Loading Racks or Crude Oil
Receiving Assets, Cheyenne Logistics may amend the Crude Oil Receiving Base
Tariff, Tankage Base Tariff, and Loading Rack Tariff, as applicable, in order to
recover Cheyenne Logistics’ cost of complying with these Applicable Laws (as
determined in good faith and including a reasonable return); provided, however,
that Cheyenne Logistics may not amend the Crude Oil Receiving Base Tariff,
Tankage Base Tariff, or Loading Rack Tariff pursuant to this Section 2(m) unless
and until Cheyenne Logistics has made capital expenditures of $1,000,000.00 in
the aggregate with respect to the Tankage, Loading Rack and Crude Oil Receiving
Assets in order to comply with such new Applicable Laws. For the avoidance of
doubt, once such capital expenditures made by Cheyenne Logistics exceed
$1,000,000.00, Cheyenne Logistics may amend the Crude Oil Receiving Base Tariff,
Tankage Base Tariff, or Loading Rack Tariff to recover its full cost of
complying with such Applicable Laws and such recovery shall not be limited to
amounts in excess of $1,000,000.

(ii) Frontier Cheyenne, on one hand and Cheyenne Logistics, on the other hand,
shall use their reasonable commercial efforts to comply with new Applicable
Laws, and shall negotiate in good faith to mitigate the impact of new Applicable
Laws and to determine the amount of the new tariff rates. If Frontier Cheyenne
and Cheyenne Logistics are unable to agree on the amount of the new tariff rates
that Cheyenne Logistics will charge, such tariff rates will be determined by
binding arbitration in accordance with Section 13(e). Any applicable exhibit or
schedule to this Agreement will be updated, amended or revised, as applicable,
in accordance with this Agreement to reflect any changes in tariff rates agreed
to in accordance with this Section 2(m).

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

12



--------------------------------------------------------------------------------

(n) Reimbursement of Operating Expenses.

(i) At the end of the first four complete (4) Contract Quarters following the
Closing Date, Cheyenne Logistics shall calculate the aggregate operating
expenses incurred in the operation of the Cheyenne Assets during that
twelve-month period (but such calculation shall not include extraordinary and
non-recurring items of expense that are not reasonably expected to recur in
future periods during the Term). In the event that such aggregate operating
expenses exceed the Assumed OPEX, (A) Frontier Cheyenne shall reimburse Cheyenne
Logistics for such operating expenses incurred in excess of the Assumed OPEX,
and (B) Cheyenne Logistics shall increase the Tankage Base Tariff by the amount
necessary to increase the Minimum Tankage Revenue Commitment by an amount equal
to the unreimbursed portion of such aggregate operating expenses in excess of
the Assumed OPEX for the remainder of the Term, and the Parties shall execute an
amended, modified, revised or updated Schedule II reflecting such aggregate
operating expenses as the new Assumed OPEX. In the event that such aggregate
operating expenses are less than the Assumed OPEX, Cheyenne Logistics shall
decrease the Tankage Base Tariff by the amount necessary to decrease the Minimum
Tankage Revenue Commitment by an amount equal to the difference between the
Assumed OPEX and such actual operating expenses for the remainder of the Term,
and the Parties shall execute an amended, modified, revised or updated Schedule
II reflecting such aggregate operating expenses as the new Assumed OPEX. In the
event that the PPI increase for any given year is greater than seven percent
(7%), then, in addition to any other applicable increases during such year,
Cheyenne Logistics shall increase the Tankage Base Tariff by an additional
amount necessary to increase the Minimum Tankage Revenue Commitment by the OPEX
Recovery Amount. Such OPEX Recovery Amount shall be added to the then-current
Assumed OPEX, and the Parties shall execute an amended, modified, revised or
updated Schedule IV reflecting the addition of such OPEX Recovery Amount to the
Assumed OPEX.

(o) Tank Inspection and Repairs. Frontier Cheyenne will reimburse Cheyenne
Logistics for the cost of performing the first API 653 inspection on each of the
respective tanks included in the Tankage and any repairs or tests or
consequential remediation that may be required to be made to such assets as a
result of any discovery made during such inspection; provided, however, that if
a tank is two (2) years old or less or has been inspected and repaired during
the last twelve months prior to the Closing Date, then Cheyenne Logistics will
bear the cost of any API 653 inspection and any required repair, testing or
consequential remediation of such tank. In addition, Cheyenne Logistics will be
responsible for the costs of painting any tanks included in the Tankage that
require it.

(p) Removal of Tank from Service. The Parties agree that if they mutually
determine to remove a tank included in the Tankage from service, then Cheyenne
Logistics will not be required to utilize, operate or maintain such tank or
provide the services required under this Agreement with respect to such tank
(and there will be no adjustment to the Minimum Tankage Revenue Commitment).

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

13



--------------------------------------------------------------------------------

(q) Notice of Violation under Environmental Permits; RCRA Order. The Parties
agree that, because Cheyenne Logistics or its Affiliates is operating certain
assets at the Refinery pursuant to permits, licenses, registrations or other
operating authorizations (collectively, “Environmental Permits”) issued to
HollyFrontier or one of its Affiliates under Environmental Laws, in the event
that HollyFrontier or one of such Affiliates receives a notice of violation or
enforcement action from the U.S. Environmental Protection Agency or a state
agency alleging non-compliance with such Environmental Permits, and such
non-compliance relates to the Cheyenne Assets, then Cheyenne Logistics (and not
HollyFrontier or its Affiliates), will be responsible for responding to any such
notice of violation or enforcement action. The applicable HollyFrontier Entity
shall have the right, but not the duty, to be fully informed and to participate
in the prosecution and/or settlement of any notice of violation or enforcement
action relating to the Cheyenne Assets. Additionally, the Parties Agree that
Frontier Cheyenne will retain responsibility for complying with the terms of the
RCRA Order, including all obligations that apply or relate to the Cheyenne
Assets. The Parties acknowledge that any costs, penalties, fines or losses
associated with responses to any notices of violation or enforcement action
under any Environmental Permits or the RCRA Order may be the subject of
indemnification under the Omnibus Agreement (and nothing in this Section 2(q)
shall be deemed to change, amend or expand the Parties’ obligations under such
Omnibus Agreement provisions other than with regard to the obligation to respond
to such notice of violation or enforcement). Cheyenne Logistics will and will
cause its Affiliates to cooperate with and support Frontier Cheyenne and its
Affiliates in satisfying any applicable compliance and reporting obligations
under the RCRA Order or Environmental Permits as they relate to the Cheyenne
Assets and does hereby authorize Frontier Cheyenne to submit all reports,
certifications and other compliance related submissions in satisfaction of such
compliance and reporting obligations. Cheyenne Logistics confirms that it has
received a copy of the RCRA Order. The Parties agree that, if, as a result of
future circumstances or construction, it becomes necessary for the Parties to
obtain additional Environmental Permits that relate to assets that will be
located at the Refinery but owned by an HEP Entity, and the Parties agree that
such Environmental Permit shall be held by or in the name of a HollyFrontier
Entity, then such Environmental Permit shall be subject to the provisions of
this Section 2(q) to the same extent as if the assets to which such
Environmental Permits relate are Cheyenne Assets.

(r) Tank Inspection and Maintenance Plan. At least annually, Cheyenne Logistics
shall prepare and submit to Frontier Cheyenne a tank inspection and maintenance
plan (which shall include an inspection plan, a cleaning plan, a waste disposal
plan, details regarding scheduling and a budget) for the Tankage. If Frontier
Cheyenne consents to the submitted plan (which consent shall not be unreasonably
withheld or delayed), then Cheyenne Logistics shall conduct tank maintenance in
conformity with such approved tank maintenance plan (other than any deviations
or changes from such plan to which Frontier Cheyenne consents which consent
shall not be unreasonably withheld, conditioned or delayed). Cheyenne Logistics
will use its commercially reasonable efforts to schedule the activities under
such maintenance plan to minimize disruptions to the operations of Frontier
Cheyenne at the Refinery.

Section 3. Agreement to Remain Shipper

With respect to any Crude Oil or Products that are transported, stored or
handled in connection with any of the Cheyenne Assets, Frontier Cheyenne agrees
that Frontier Cheyenne or another HollyFrontier Entity will continue acting in
the capacity of the shipper of any such Crude Oil or Products for its own
account at all times that such Crude Oil or Products are being transported,
stored or handled in such Cheyenne Assets.

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

14



--------------------------------------------------------------------------------

Section 4. Notification of Shut-down or Reconfiguration; Force Majeure

(a) Frontier Cheyenne must deliver to Cheyenne Logistics at least six months
advance written notice of any planned shut down or reconfiguration (excluding
planned maintenance turnarounds) of the Refinery or any portion of the Refinery
that would reduce the Refinery’s output. Frontier Cheyenne will use its
commercially reasonable efforts to mitigate any reduction in revenues or
throughput obligations under this Agreement that would result from such a shut
down or reconfiguration.

(b) If Frontier Cheyenne shuts down or reconfigures the Refinery or any portion
of the Refinery (excluding planned maintenance turnarounds) and reasonably
believes in good faith that such shut down or reconfiguration will jeopardize
its ability to satisfy its Minimum Crude Oil Receiving Facility Revenue
Commitment, Minimum Tankage Revenue Commitment, or Minimum Loading Rack Revenue
Commitment under this Agreement, then within 90 days of the delivery of the
written notice of the planned shut down or reconfiguration, Frontier Cheyenne
shall (A) propose a new Minimum Crude Oil Receiving Facility Revenue Commitment,
Minimum Tankage Revenue Commitment, or Minimum Loading Rack Revenue Commitment
under this Agreement, as applicable, such that the ratio of the new Minimum
Crude Oil Receiving Facility Revenue Commitment, Minimum Tankage Revenue
Commitment, or Minimum Loading Rack Revenue Commitment, as the case may be,
under this Agreement over the anticipated production level following the shut
down or reconfiguration will be approximately equal to the ratio of the original
Minimum Crude Oil Receiving Facility Revenue Commitment, Minimum Tankage Revenue
Commitment, or Minimum Loading Rack Revenue Commitment under this Agreement over
the original production level and (B) propose the date on which the new Minimum
Crude Oil Receiving Facility Revenue Commitment, Minimum Tankage Revenue
Commitment, or Minimum Loading Rack Revenue Commitment under this Agreement
shall take effect. Unless objected to by Cheyenne Logistics within 60 days of
receipt by Cheyenne Logistics of such proposal, such new Minimum Crude Oil
Receiving Facility Revenue Commitment, Minimum Tankage Revenue Commitment, or
Minimum Loading Rack Revenue Commitment under this Agreement shall become
effective as of the date proposed by Frontier Cheyenne. To the extent that
Cheyenne Logistics does not agree with Frontier Cheyenne’s proposal, any changes
in Frontier Cheyenne’s obligations under this Agreement, or the date on which
such changes will take effect, will be determined by binding arbitration in
accordance with Section 13(e). Any applicable exhibit or schedule to this
Agreement will be updated, amended or revised, as applicable, in accordance with
this Agreement to reflect any change in the Minimum Crude Oil Receiving Facility
Revenue Commitment, Minimum Tankage Revenue Commitment, or Minimum Loading Rack
Revenue Commitment under this Agreement agreed to in accordance with this
Section 4(b).

(c) In the event that any Party is rendered unable, wholly or in part, by a
Force Majeure event from performing its obligations under this Agreement for a
period of more than thirty (30) consecutive days, then, upon the delivery of
notice and full particulars of the Force Majeure event in writing within a
reasonable time after the occurrence of the Force Majeure event relied on
(“Force Majeure Notice”), the obligations of the Parties, so far as they are

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

15



--------------------------------------------------------------------------------

affected by the Force Majeure event, shall be suspended for the duration of any
inability so caused. Any suspension of the obligations of the Parties as a
result of this Section 4(c) shall extend the Term (to the extent so affected)
for a period equivalent to the duration of the inability set forth in the Force
Majeure Notice. Frontier Cheyenne will be required to pay any amounts accrued
and due under this Agreement at the time of the Force Majeure event. The cause
of the Force Majeure event shall so far as possible be remedied with all
reasonable dispatch, except that no Party shall be compelled to resolve any
strikes, lockouts or other industrial disputes other than as it shall determine
to be in its best interests. In the event a Force Majeure event prevents
Cheyenne Logistics or Frontier Cheyenne from performing substantially all of
their respective obligations under this Agreement for a period of more than one
(1) year, this Agreement may be terminated by Cheyenne Logistics or Frontier
Cheyenne, by providing written notice thereof to the other Parties.

Section 5. Agreement Not to Challenge Tariffs

Frontier Cheyenne agrees to any tariff rate changes for the pipelines that
constitute part of the Crude Oil Receiving Assets in accordance with this
Agreement. Frontier Cheyenne agrees (a) not to challenge, nor to cause their
Affiliates to challenge, nor to encourage or recommend to any other Person that
it challenge, or voluntarily assist in any way any other Person in challenging,
in any forum, tariffs (including joint tariffs) of Cheyenne Logistics that
Cheyenne Logistics has filed or may file containing rates, rules or regulations
that are in effect at any time during the Term and regulate the transportation
of the Products, and (b) not to protest or file a complaint, nor cause their
Affiliates to protest or file a complaint, nor encourage or recommend to any
other Person that it protest or file a complaint, or voluntarily assist in any
way any other Person in protesting or filing a complaint, with respect to
regulatory filings that the Cheyenne Logistics has made or may make at any time
during the Term to change tariffs (including joint tariffs) for transportation
of Products in each case so long as such tariffs, regulatory filings or rates
changed do not conflict with the terms of this Agreement.

Section 6. Effectiveness and Term

This Agreement shall be effective as of the Effective Time, and shall terminate
at 12:01 a.m. Dallas, Texas, time on October 31, 2026, unless extended by
written mutual agreement of the Parties or as set forth in Section 7 (the
“Term). The Party(ies) desiring to extend this Agreement pursuant to this
Section 6 shall provide prior written notice to the other Parties of its desire
to so extend this Agreement; such written notice shall be provided not more than
twenty-four (24) months and not less than the later of twelve (12) months prior
to the date of termination or ten (10) days after receipt of a written request
from another Party (which request may be delivered no earlier than twelve
(12) months prior to the date of termination) to provide any such notice or lose
such right.

Section 7. Right to Enter into a New Agreement

(a) In the event that Frontier Cheyenne provides prior written notice to
Cheyenne Logistics of the desire of Frontier Cheyenne to extend this Agreement
by written mutual agreement of the Parties, the Parties shall negotiate in good
faith to extend this Agreement by written mutual agreement, but, if such
negotiations fail to produce a written mutual agreement

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

16



--------------------------------------------------------------------------------

for extension by a date six months prior to the termination date, then Cheyenne
Logistics shall have the right to negotiate to enter into one or more crude oil
receiving, tankage and loading agreements with one or more third parties to
begin after the date of termination; provided, however, that until the end of
one year following termination without renewal of this Agreement, Frontier
Cheyenne will have the right to enter into a new crude oil receiving, tankage
and loading agreement with Cheyenne Logistics on commercial terms that
substantially match the terms upon which Cheyenne Logistics proposes to enter
into an agreement with a third party for similar services with respect to all or
a material portion of the Cheyenne Assets. In such circumstances, Cheyenne
Logistics shall give Frontier Cheyenne forty-five (45) days prior written notice
of any proposed new crude oil receiving, tankage and loading agreement with a
third party, and such notice shall inform Frontier Cheyenne of the fee
schedules, tariffs, duration and any other terms of the proposed third party
agreement and Frontier Cheyenne shall have forty-five (45) days following
receipt of such notice to agree to the terms specified in the notice or Frontier
Cheyenne shall lose the rights specified by this Section 7(a) with respect to
the assets that are the subject of such notice.

(b) In the event that Frontier Cheyenne fails to provide prior written notice to
Cheyenne Logistics of the desire of Frontier Cheyenne to extend this Agreement
by written mutual agreement of the Parties pursuant to Section 6, Cheyenne
Logistics shall have the right, during the period from the date of Frontier
Cheyenne’s failure to provide written notice pursuant to Section 6 to the date
of termination of this Agreement, to negotiate to enter into a new crude oil
receiving, tankage and loading agreement with a third party; provided, however,
that at any time during the twelve (12) months prior to the expiration of the
Term, Frontier Cheyenne will have the right to enter into a new crude oil
receiving, tankage and loading agreement with Cheyenne Logistics on commercial
terms that substantially match the terms upon which Cheyenne Logistics proposes
to enter into an agreement with a third party for similar services with respect
to all or a material portion of the Cheyenne Assets. In such circumstances,
Cheyenne Logistics shall give Frontier Cheyenne forty-five (45) days prior
written notice of any proposed new crude oil receiving, tankage and loading
agreement with a third party, and such notice shall inform Frontier Cheyenne of
the fee schedules, tariffs, duration and any other terms of the proposed third
party agreement and Frontier Cheyenne shall have forty-five (45) days following
receipt of such notice to agree to the terms specified in the notice or Frontier
Cheyenne shall lose the rights specified by this Section 7(b) with respect to
the assets that are the subject of such notice.

Section 8. Notices

(a) Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of the delivery, with a receipt for delivery, (y) if refused, on the date of the
refused delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

17



--------------------------------------------------------------------------------

Notices to Frontier Cheyenne:

c/o HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attn: David L. Lamp

Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to
giver proper notice, to:

c/o HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attn: General Counsel

Email address: generalcounsel@hollyfrontier.com

Notices to Cheyenne Logistics:

c/o Holly Energy Partners, L.P.

2828 N. Harwood, Suite 1300

Dallas, TX 75201

Attn: Matthew P. Clifton

Email address: president@hollyenergy.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

c/o Holly Energy Partners, L.P.

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attn: General Counsel

Email address: generalcounsel@hollyenergy.com

(b) Any Party may at any time change its address for service from time to time
by giving notice to the other Parties in accordance with this Section 8.

Section 9. Deficiency Payments

(a) As soon as practicable following the end of each Contract Quarter under this
Agreement, Cheyenne Logistics shall deliver to Frontier Cheyenne a written
notice (the “Deficiency Notice”) detailing any failure of Frontier Cheyenne to
meet its minimum revenue commitment obligations under Section 2(a)(i),
Section 2(b)(i), or Section 2(c)(i); provided, however, that Frontier Cheyenne’s
obligations pursuant to the Minimum Crude Oil Receiving Facility Revenue
Commitment, Minimum Tankage Revenue Commitment, and the Minimum Loading Rack
Revenue Commitment shall, in each case, be assessed on a quarterly basis for the
purposes of this Section 9. Notwithstanding the previous sentence, any
deficiency owed by Frontier Cheyenne due to its failure to satisfy the Minimum
Crude Oil Receiving Facility

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

18



--------------------------------------------------------------------------------

Revenue Commitment, Minimum Tankage Revenue Commitment, or Minimum Loading Rack
Revenue Commitment in any Contract Quarter shall be offset by any revenue owed
to Cheyenne Logistics in excess of the Minimum Crude Oil Receiving Facility
Revenue Commitment, Minimum Tankage Revenue Commitment, or Minimum Loading Rack
Revenue Commitment for such Contract Quarter. The Deficiency Notice shall
(A) specify in reasonable detail the nature of any deficiency and (B) specify
the approximate dollar amount that Cheyenne Logistics believes would have been
paid by Frontier Cheyenne to Cheyenne Logistics if Frontier Cheyenne had
complied with its minimum revenue commitment obligations pursuant to
Section 2(a)(i), Section 2(b)(i), or Section 2(c)(i), as applicable (the
“Deficiency Payment”). Frontier Cheyenne shall pay the Deficiency Payment to
Cheyenne Logistics upon the later of: (1) ten (10) days after their receipt of
the Deficiency Notice and (2) thirty (30) days following the end of the related
Contract Quarter.

(b) If Frontier Cheyenne disagrees with any Deficiency Notice (the “Disputed
Deficiency Notice”), then, following the payment of the undisputed portion of
the deficiency payment related to the Disputed Deficiency Notice (the “Disputed
Deficiency Payment”) to Cheyenne Logistics, if any, Frontier Cheyenne shall send
written notice thereof regarding the disputed portion of the Disputed Deficiency
Notice to Cheyenne Logistics, and a senior officer of HollyFrontier (on behalf
of Frontier Cheyenne) and a senior officer of the Partnership (on behalf of
Cheyenne Logistics) shall meet or communicate by telephone at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary and shall negotiate in good faith to attempt to resolve any
differences that they may have with respect to matters specified in the Disputed
Deficiency Notice. During the 30-day period following the receipt of the
Disputed Deficiency Notice, Frontier Cheyenne shall have access to the working
papers of Cheyenne Logistics relating to the Disputed Deficiency Notice. If such
differences are not resolved within thirty (30) days following Frontier
Cheyenne’s receipt of the Disputed Deficiency Notice, Frontier Cheyenne, on the
one hand, and Cheyenne Logistics, on the other hand, shall, within forty-five
(45) days following Frontier Cheyenne’s receipt of the Disputed Deficiency
Notice, submit any and all matters which remain in dispute and which were
properly included in the Disputed Deficiency Notice to arbitration in accordance
with Section 13(e).

(c) If it is finally determined pursuant to this Section 9 that Frontier
Cheyenne is required to pay any or all of the disputed portion of the Disputed
Deficiency Payment, Frontier Cheyenne shall promptly pay such amount to Cheyenne
Logistics, as applicable, together with interest thereon at the Prime Rate, in
immediately available funds.

(d) The Parties acknowledge and agree that there shall be no carry-over of
deficiency payments beyond each Contract Quarter provided for in Section 9(a)
with respect to the Minimum Crude Oil Receiving Facility Revenue Commitment, the
Minimum Tankage Revenue Commitment or the Minimum Loading Rack Revenue
Commitment.

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

19



--------------------------------------------------------------------------------

Section 10. Indemnification. The Parties acknowledge the indemnification
obligations between the Parties and their Affiliates with respect to the
Cheyenne Assets provided in the Omnibus Agreement.

Section 11. Right of First Refusal. The Parties acknowledge the right of first
refusal of Frontier Cheyenne with respect to the Cheyenne Assets provided in the
Omnibus Agreement.

Section 12. Limitation of Damages.

(a) NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION OF
THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD PARTIES WHICH SHALL NOT BE
LIMITED BY THIS PARAGRAPH, THE PARTIES AGREE THAT THE RECOVERY BY ANY PARTY OF
ANY LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT AS
A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS UNDER
THIS AGREEMENT, SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE OR
APPLY TO, NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR
DIMINUTION IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT
SUCH RESTRICTION AND LIMITATION SHALL NOT APPLY (x) AS A RESULT OF A THIRD PARTY
CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR (y) TO
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION OR DIMINUTION IN VALUE) THAT ARE A RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE BREACHING OR NONFULFILLING PARTY OR ITS AFFILIATES.

Section 13. Miscellaneous

(a) Amendments and Waivers. No amendment or modification of this Agreement shall
be valid unless it is in writing and signed by the Parties. No waiver of any
provision of this Agreement shall be valid unless it is in writing and signed by
the Party against whom the waiver is sought to be enforced. Any of the exhibits
or schedules to this Agreement may be amended, modified, revised or updated by
the Parties if each of the Parties executes an amended, modified, revised or
updated exhibit or schedule, as applicable, and attaches it to this Agreement.
Such amended, modified, revised or updated exhibits or schedules shall be
sequentially numbered (e.g. Schedule I-1, Schedule I-2, etc.), dated and
appended as an additional exhibit or schedule to this Agreement and shall
replace the prior exhibit or schedule, as applicable, in its entirety after its
date of effectiveness, except as specified therein. No failure or delay in
exercising any right hereunder, and no course of conduct, shall operate as a
waiver of any provision of this Agreement. No single or partial exercise of a
right hereunder shall preclude further or complete exercise of that right or any
other right hereunder.

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

20



--------------------------------------------------------------------------------

(b) Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, Frontier Cheyenne, Cheyenne Logistics, and their
respective successors and permitted assigns. Neither this Agreement nor any of
the rights or obligations hereunder shall be assigned without the prior written
consent of Frontier Cheyenne (in the case of any assignment by Cheyenne
Logistics) or Cheyenne Logistics (in the case of any assignment by Frontier
Cheyenne), in each case, such consent is not to be unreasonably withheld or
delayed; provided, however, that (i) Cheyenne Logistics may make such an
assignment (including a partial pro rata assignment) to an Affiliate of Cheyenne
Logistics without Frontier Cheyenne’s consent, (ii) Frontier Cheyenne may make
such an assignment (including a pro rata partial assignment) to an Affiliate of
Frontier Cheyenne without Cheyenne Logistics’ consent, (iii) Frontier Cheyenne
may make a collateral assignment of its rights and obligations hereunder, and
(iv) Cheyenne Logistics may make a collateral assignment of its rights hereunder
and/or grant a security interest in all or a portion of the Cheyenne Assets to a
bona fide third party lender or debt holder, or trustee or representative for
any of them, without Frontier Cheyenne’s consent, if such third party lender,
debt holder or trustee shall have executed and delivered to Frontier Cheyenne a
non-disturbance agreement in such form as is reasonably satisfactory to Frontier
Cheyenne and such third party lender, debt holder or trustee and Frontier
Cheyenne executes an acknowledgement of such collateral assignment in such form
as may from time to time be reasonably requested. Any attempt to make an
assignment otherwise than as permitted by the foregoing shall be null and void.
The Parties agree to require their respective successors, if any, to expressly
assume, in a form of agreement reasonably acceptable to the other Parties, their
obligations under this Agreement.

(c) Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

(d) Choice of Law. This Agreement shall be subject to and governed by the laws
of the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.

(e) Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 13(e) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 13(e) will control the rights and obligations of the Parties.
Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within a reasonable time or the time
period allowed by the applicable statute of limitations. Arbitration may be
initiated by a Party (“Claimant”) serving written notice on the other Party
(“Respondent”) that the Claimant elects to refer the Arbitrable Dispute to
binding arbitration. Claimant’s notice initiating binding arbitration must
identify the arbitrator Claimant has appointed. The Respondent shall respond to
Claimant within thirty (30) days after receipt of Claimant’s notice, identifying
the arbitrator Respondent has appointed. If the Respondent fails for any reason
to name an arbitrator within the 30-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account. The two arbitrators so chosen shall select a third

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

21



--------------------------------------------------------------------------------

arbitrator within thirty (30) days after the second arbitrator has been
appointed. The Claimant will pay the compensation and expenses of the arbitrator
named by it, and the Respondent will pay the compensation and expenses of the
arbitrator named by or for it. The costs of petitioning for the appointment of
an arbitrator, if any, shall be paid by Respondent. The Claimant and Respondent
will each pay one-half of the compensation and expenses of the third arbitrator.
All arbitrators must (i) be neutral parties who have never been officers,
directors or employees of any of Frontier Cheyenne, Cheyenne Logistics, or any
of their Affiliates and (ii) have not less than seven (7) years experience in
the petroleum transportation industry. The hearing will be conducted in Dallas,
Texas and commence within thirty (30) days after the selection of the third
arbitrator. Frontier Cheyenne, Cheyenne Logistics, and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between Frontier Cheyenne, Cheyenne Logistics, or their
Affiliates to the extent that the issues raised in such disputes are related.
Without the written consent of the Parties, no unrelated disputes or third party
disputes may be joined to an arbitration pursuant to this Agreement.

(f) Rights of Limited Partners. The provisions of this Agreement are enforceable
solely by the Parties, and no limited partner of the Partnership shall have the
right, separate and apart from the Partnership, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.

(g) Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

(h) Headings. Headings of the Sections of this Agreement are for convenience of
the Parties only and shall be given no substantive or interpretative effect
whatsoever. All references in this Agreement to Sections are to Sections of this
Agreement unless otherwise stated.

(i) No Novation. This Agreement shall be considered an amendment and restatement
of the Original Cheyenne Throughput Agreement, and the Original Cheyenne
Throughput Agreement is hereby ratified, approved and confirmed in every
respect, except as amended hereby. This Agreement is not intended to constitute
a novation of the Original Cheyenne Throughput Agreement and all of the
obligations owing by the Parties under the Original Cheyenne Throughput
Agreement shall continue (from and after the date of this Agreement, as amended
hereby).

Section 14. Guarantee by HollyFrontier

(a) Payment and Performance Guaranty. HollyFrontier unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to
Cheyenne Logistics the punctual and complete payment in full when due of all
amounts due from Frontier Cheyenne

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

22



--------------------------------------------------------------------------------

under the Agreement (collectively, the “Frontier Cheyenne Payment Obligations”).
HollyFrontier agrees that Cheyenne Logistics shall be entitled to enforce
directly against HollyFrontier any of the Frontier Cheyenne Payment Obligations.

(b) Guaranty Absolute. HollyFrontier hereby guarantees that the Frontier
Cheyenne Payment Obligations will be paid strictly in accordance with the terms
of the Agreement. The obligations of HollyFrontier under this Agreement
constitute a present and continuing guaranty of payment, and not of collection
or collectability. The liability of HollyFrontier under this Agreement shall be
absolute, unconditional, present, continuing and irrevocable irrespective of:

(i) any assignment or other transfer of the Agreement or any of the rights
thereunder of Cheyenne Logistics;

(ii) any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to the Agreement;

(iii) any acceptance by Cheyenne Logistics of partial payment or performance
from Frontier Cheyenne;

(iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Cheyenne Logistics or any action taken with respect to the Agreement by any
trustee or receiver, or by any court, in any such proceeding;

(v) any absence of any notice to, or knowledge of, HollyFrontier, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

The obligations of HollyFrontier hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Frontier Cheyenne Payment Obligations or otherwise.

(c) Waiver. HollyFrontier hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Frontier Cheyenne Payment Obligations and any requirement for
Cheyenne Logistics to protect, secure, perfect or insure any security interest
or lien or any property subject thereto or exhaust any right or take any action
against Frontier Cheyenne, any other entity or any collateral.

(d) Subrogation Waiver. HollyFrontier agrees that for so long as there is a
current or ongoing default or breach of this Agreement by Frontier Cheyenne,
HollyFrontier shall not have any rights (direct or indirect) of subrogation,
contribution, reimbursement, indemnification or other rights of payment or
recovery from Frontier Cheyenne for any payments made by HollyFrontier under
this Section 14, and HollyFrontier hereby irrevocably waives and releases,

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

23



--------------------------------------------------------------------------------

absolutely and unconditionally, any such rights of subrogation, contribution,
reimbursement, indemnification and other rights of payment or recovery it may
now have or hereafter acquire against Frontier Cheyenne during any period of
default or breach of this Agreement by Frontier Cheyenne until such time as
there is no current or ongoing default or breach of this Agreement by Frontier
Cheyenne.

(e) Reinstatement. The obligations of HollyFrontier under this Section 14 shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Frontier Cheyenne Payment Obligations is
rescinded or must otherwise be returned to Frontier Cheyenne or any other
entity, upon the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation or reorganization of Frontier Cheyenne or such other entity, or for
any other reason, all as though such payment had not been made.

(f) Continuing Guaranty. This Section 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Frontier Cheyenne Payment Obligations, (ii) be
binding upon HollyFrontier, its successors, transferees and assigns and
(iii) inure to the benefit of and be enforceable by Cheyenne Logistics and its
successors, transferees and assigns.

(g) No Duty to Pursue Others. It shall not be necessary for Cheyenne Logistics
(and HollyFrontier hereby waives any rights which HollyFrontier may have to
require Cheyenne Logistics), in order to enforce such payment by HollyFrontier,
first to (i) institute suit or exhaust its remedies against Frontier Cheyenne or
others liable on the Frontier Cheyenne Payment Obligations or any other person,
(ii) enforce Cheyenne Logistics’ rights against any other guarantors of the
Frontier Cheyenne Payment Obligations, (iii) join Frontier Cheyenne or any
others liable on the Frontier Cheyenne Payment Obligations in any action seeking
to enforce this Section 14, (iv) exhaust any remedies available to Cheyenne
Logistics against any security which shall ever have been given to secure the
Frontier Cheyenne Payment Obligations, or (v) resort to any other means of
obtaining payment of the Frontier Cheyenne Payment Obligations.

Section 15. Guarantee by the Partnership and Operating Partnership.

(a) Payment and Performance Guaranty. Each of the Partnership and the Operating
Partnership unconditionally, absolutely, continually and irrevocably guarantees,
as principal and not as surety, to Frontier Cheyenne the punctual and complete
payment in full when due of all amounts due from Cheyenne Logistics under the
Agreement (collectively, the “Cheyenne Logistics Payment Obligations”). Each of
the Partnership and the Operating Partnership agrees that Frontier Cheyenne
shall be entitled to enforce directly against the Partnership and the Operating
Partnership any of the Cheyenne Logistics Payment Obligations.

(b) Guaranty Absolute. Each of the Partnership and the Operating Partnership
hereby guarantees that the Cheyenne Logistics Payment Obligations will be paid
strictly in accordance with the terms of the Agreement. The obligations of each
of the Partnership and the Operating Partnership under this Agreement constitute
a present and continuing guaranty of payment, and not of collection or
collectability. The liability of each of the Partnership and the Operating
Partnership under this Agreement shall be absolute, unconditional, present,
continuing and irrevocable irrespective of:

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

24



--------------------------------------------------------------------------------

(i) any assignment or other transfer of the Agreement or any of the rights
thereunder of Frontier Cheyenne;

(ii) any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to the Agreement;

(iii) any acceptance by Frontier Cheyenne of partial payment or performance from
Cheyenne Logistics;

(iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Frontier Cheyenne or any action taken with respect to the Agreement by any
trustee or receiver, or by any court, in any such proceeding;

(v) any absence of any notice to, or knowledge of, the Partnership or the
Operating Partnership, of the existence or occurrence of any of the matters or
events set forth in the foregoing subsections (i) through (iv); or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

The obligations of each of the Partnership and the Operating Partnership
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Cheyenne Logistics Payment Obligations or
otherwise.

(c) Waiver. Each of the Partnership and the Operating Partnership hereby waives
promptness, diligence, all setoffs, presentments, protests and notice of
acceptance and any other notice relating to any of the Cheyenne Logistics
Payment Obligations and any requirement for Frontier Cheyenne to protect,
secure, perfect or insure any security interest or lien or any property subject
thereto or exhaust any right or take any action against Cheyenne Logistics, any
other entity or any collateral.

(d) Subrogation Waiver. Each of the Partnership and the Operating Partnership
agrees that for so long as there is a current or ongoing default or breach of
this Agreement by Cheyenne Logistics, the Partnership and the Operating
Partnership shall not have any rights (direct or indirect) of subrogation,
contribution, reimbursement, indemnification or other rights of payment or
recovery from Cheyenne Logistics for any payments made by the Partnership or the
Operating Partnership under this Section 15, and each of the Partnership and the
Operating Partnership hereby irrevocably waives and releases, absolutely and
unconditionally, any such rights of subrogation, contribution, reimbursement,
indemnification and other rights of payment or recovery it may now have or
hereafter acquire against Cheyenne Logistics during any period of default or
breach of this Agreement by Cheyenne Logistics until such time as there is no
current or ongoing default or breach of this Agreement by Cheyenne Logistics.

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

25



--------------------------------------------------------------------------------

(e) Reinstatement. The obligations of the Partnership and the Operating
Partnership under this Section 15 shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment of any of the
Cheyenne Logistics Payment Obligations is rescinded or must otherwise be
returned to Cheyenne Logistics or any other entity, upon the insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation or reorganization
of Cheyenne Logistics or such other entity, or for any other reason, all as
though such payment had not been made.

(f) Continuing Guaranty. This Section 15 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Cheyenne Logistics Payment Obligations, (ii) be
binding upon the Partnership, the Operating Partnership, and each of their
respective successors and assigns and (iii) inure to the benefit of and be
enforceable by Frontier Cheyenne and its successors, transferees and assigns.

(g) No Duty to Pursue Others. It shall not be necessary for Frontier Cheyenne
(and each of the Partnership and the Operating Partnership hereby waives any
rights which the Partnership or the Operating Partnership, as applicable, may
have to require Frontier Cheyenne), in order to enforce such payment by the
Partnership or the Operating Partnership, first to (i) institute suit or exhaust
its remedies against Cheyenne Logistics or others liable on the Cheyenne
Logistics Payment Obligations or any other person, (ii) enforce Frontier
Cheyenne’ rights against any other guarantors of the Cheyenne Logistics Payment
Obligations, (iii) join Cheyenne Logistics or any others liable on the Cheyenne
Logistics Payment Obligations in any action seeking to enforce this Section 15,
(iv) exhaust any remedies available to Frontier Cheyenne against any security
which shall ever have been given to secure the Cheyenne Logistics Payment
Obligations, or (v) resort to any other means of obtaining payment of the
Cheyenne Logistics Payment Obligations.

[Remainder of page intentionally left blank. Signature pages follow.]

 

FIRST AMENDED AND RESTATED TANKAGE, LOADING RACK AND CRUDE OIL RECEIVING
THROUGHPUT AGREEMENT (CHEYENNE)

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement to be
Effective as of the Effective Time.

 

CHEYENNE LOGISTICS: CHEYENNE LOGISTICS LLC By:   /s/ Mark T. Cunningham         
Name: Mark T. Cunningham Title: Vice President, Operations

 

 

FRONTIER CHEYENNE: FRONTIER REFINING LLC By:   /s/ James M. Stump         Name:
James M. Stump Title: Senior Vice President, Refinery Operations

ACKNOWLEDGED AND AGREED

FOR PURPOSES OF Section 9(b)

AND Section 14:

 

HOLLYFRONTIER CORPORATION By:   /s/ Douglas S. Aron          Name: Douglas S.
Aron

Title:   Executive Vice President

           and Chief Financial Officer

Signature Page 1 of 2

First Amended and Restated Tankage, Loading Rack And Crude Oil Receiving
Throughput Agreement (Cheyenne)



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

FOR PURPOSES OF Section 9(b)

AND Section 15:

HOLLY ENERGY PARTNERS, L.P.

 

By:  

HEP Logistics Holdings, L.P.,

its General Partner

By:   Holly Logistic Services, L.L.C.,its General Partner By:   /s/ Mark T.
Cunningham          Name: Mark T. Cunningham Title: Vice President, Operations

ACKNOWLEDGED AND AGREED

FOR PURPOSES OF Section 15:

 

HOLLY ENERGY PARTNERS-OPERATING, L.P. By:   /s/ Mark T. Cunningham         Name:
Mark T. Cunningham Title: Vice President, Operations

Signature Page 2 of 2

First Amended and Restated Tankage, Loading Rack And Crude Oil Receiving
Throughput Agreement (Cheyenne)



--------------------------------------------------------------------------------

SCHEDULE I

CRUDE OIL RECEIVING TARIFF

 

  

Crude Oil Receiving

Base Tariff

      $0.3000 per barrel   

 

  

Crude Oil Receiving

Incentive Tariff

      $0.1400 per barrel   

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

TANKAGE TARIFFS

 

   Tankage Base Tariff       $0.4500 per barrel   

 

   Tankage Incentive Tariff       $0.2000 per barrel   

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

LOADING RACK TARIFF

 

   Loading Rack Tariff       $0.2500 per barrel   

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

ASSUMED OPEX

 

   Assumed OPEX       $2,200,000.00   

Schedule IV



--------------------------------------------------------------------------------

EXHIBIT A

LOADING RACKS

The Refined Products Truck Loading Rack, including the Vapor Recovery Unit and
the two (2) Propane Loading Spots transferred to Cheyenne Logistics pursuant to
that certain Conveyance, Assignment and Bill of Sale (Cheyenne), dated effective
as of October 25, 2011, by and between Frontier Cheyenne and Cheyenne Logistics.

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

CRUDE OIL RECEIVING ASSETS

The four (4) Crude Oil LACTS Units, the Crude Oil Receiving Pipeline, and the
petroleum storage tanks listed below under “Petroleum Storage Tanks” transferred
to Cheyenne Logistics pursuant to that certain Conveyance, Assignment and Bill
of Sale (Cheyenne), dated effective as of October 25, 2011, by and between
Frontier Cheyenne and Cheyenne Logistics.

Petroleum Storage Tanks:

 

TANK ID NUMBER    CURRENT
SERVICE/PRODUCT    NOMINAL
CAPACITY, BBLS

2-036

   Recovered Oil / Crude slop    5,056

2-063

   Crude HSR    10,096

2-067

   Crude LSR    10,093

2-072

   Crude    80,581

2-073

   Crude    80,551

2-074

   Crude    79,766

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

TANKAGE

 

TANK ID NUMBER

   CURRENT SERVICE/
PRODUCT   NOMINAL CAPACITY,
BBLS

1-107

   Intermediate Distillate   69,867

1-013

   Coker Distillate   1,914

1-014

   Low Sul. Diesel   24,677

1-015

   No Lead Gas   24,677

1-016

   Ethanol   2,564

1-017

   Prem. No Lead Gas   5,034

1-020

   FCC Slurry Oil   5,018

1-021

   Sweet Naphtha / VRU   9,867

1-027

   Biodiesel   4,000

1-028

   Diesel   5,179

1-029

   Slop Oil   10,709

1-032

   Diesel   10,124

1-033

   Coker Distillate   10,342

1-040

   FCC Slurry Oil   10,121

1-048

   Coker Distillate   1,341

1-049

   Coker Distillate   1,341

1-050

   Vacuum Bottoms   67,428

1-051

   Asphalt   22,000

1-052

   PG 58-28 (Asphalt)   72,017

1-053

   FCCU Slurry   13,506

Exhibit C



--------------------------------------------------------------------------------

 

TANK ID NUMBER

   CURRENT SERVICE/PRODUCT   NOMINAL CAPACITY,
BBLS

1-054

   Asphalt   22,000

1-055

   PG 58-28 (Asphalt)   54,499

1-056

   Coker feed tank   55,000

1-058

   Slop Oil   10,493

1-090

   PG 64-22 (Asphalt)   55,954

1-091

   PG 58-28 (Asphalt)   55,954

1-093

   PG 64-22 (Asphalt)   2,602

1-094

   PG 64-22 (Asphalt)   2,602

1-095

   PG 64-22 (Asphalt)   2,602

1-106

   No Lead Gas   120,000

2-015

   Diesel   28,870

2-016

   Diesel   28,046

2-017

   UC Crack (LCO /Coker Distillate)   28,562

2-020

   Gas Oil   10,746

2-021

   Gas Oil   10,746

2-022

   UC Crack (LCO /Coker Distillate)   9,731

2-023

   Coker Gas Oil   10,583

2-028

   Cat Gas Oil   80,153

2-034

   Reformate   23,234

2-035

   Alkylate   24,190

2-036

   Recovered Oil /Crude slop   5,056

Exhibit C



--------------------------------------------------------------------------------

 

TANK ID NUMBER

   CURRENT SERVICE/PRODUCT   NOMINAL CAPACITY,
BBLS

2-060

   Toluene   9,846

2-061

   Sweet Naphtha   10,096

2-062

   Unifiner Charge Straight Run (Burner /
Distillate)   9,970

2-063

   Crude HSR   10,096

2-067

   Crude LSR   10,093

2-070

   Sub Grade No Lead Gas   32,608

2-071

   Premium No Lead Gas   32,612

2-072

   Crude   80,581

2-073

   Crude   80,551

2-074

   Crude   79,766

2-075

   CokNap   80,278

2-100

   LSR/LSG   41,978

2-101

   Diesel   42,051

2-102

   No Lead Gas   80,278

2-104

   HSR (Sweet Naphtha)   54,749

2-105

   Cat Gas Oil   54,954     

 

TOTAL CAPACITY

(58 TANKS)

     1,723,856     

 

Exhibit C